NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted September 20, 2018 
                              Decided September 21, 2018 
                                             
                                        Before 
 
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      MICHAEL B. BRENNAN, Circuit Judge 
                       
                      AMY J. ST. EVE, Circuit Judge 
 
No. 17‐3166 
 
UNITED STATES OF AMERICA,                     Appeal from the United States District 
      Plaintiff‐Appellee,                     Court for the Eastern District of 
                                              Wisconsin.   
      v.                                       
                                              No. 13‐CR‐16‐JPS 
JASON B. GUIDRY,                               
      Defendant‐Appellant.                    J.P. Stadtmueller, 
                                              Judge. 
                                               
                                       O R D E R 

        On a limited remand, the district judge vacated five conditions of Jason Guidry’s 
supervised release. Guidry appeals the district court’s judgment, but his appointed 
lawyer asserts that the appeal is frivolous and seeks to withdraw. See Anders 
v. California, 386 U.S. 738 (1967). Guidry has responded to counsel’s motion to 
withdraw. See CIR. R. 51(b). Because the analysis in counsel’s brief appears to be 
thorough, we limit our review to the subjects that counsel has discussed, plus any 
additional issues that the defendant, disagreeing with counsel, believes have merit. 
See United States v. Bey, 748 F.3d 774 (7th Cir. 2014). 
         
No. 17‐3166                                                                           Page  2 
 
        Guidry pleaded guilty to one count of possession with intent to distribute heroin, 
crack, and cocaine, 21 U.S.C. § 841(a)(1), and three counts of interstate travel for 
purposes of prostitution, 18 U.S.C. § 2421. The judge sentenced him to 299 months’ 
imprisonment, a term that included three concurrent 120‐month sentences for the 
interstate‐travel counts and one consecutive 179‐month sentence for the drug offense, as 
well as three years’ supervised release. Guidry raised multiple issues on appeal, 
including that five conditions of his supervised release were vague, overbroad, and 
conflicting. See United States v. Thompson, 777 F.3d 368 (2015). We affirmed Guidry’s 
convictions and prison sentence but vacated the five conditions and remanded this 
matter solely for reconsideration of the supervised‐release conditions. See United States 
v. Guidry, 817 F.3d 997 (7th Cir. 2016), cert. denied, 137 S. Ct. 156 (2016).   
         
        On remand, the parties suggested modifying some of the vacated conditions of 
supervised release and eliminating others. The judge, however, chose to eliminate them 
all; the unchallenged conditions remained. He elaborated that the imposition of 
additional conditions would be “left for further consideration” until Guidry’s release 
from prison in 16 years. The judge also refused to consider Guidry’s motions to 
withdraw his guilty plea and to dismiss one of the § 2421 counts of his indictment, 
explaining that these issues were not before the court on limited remand and noting 
that Guidry’s case was currently pending in the Supreme Court of the United States.   
         
        In his Rule 51(b) response, Guidry complains that the district judge failed to rule 
on his pro se motions to withdraw his guilty plea and dismiss a count of his indictment, 
but this potential argument would be frivolous. He faults the judge for stating that these 
motions were “simply not before this Court” because “[h]is case [was] currently 
pending in the U.S. Supreme Court.” True, the judge incorrectly stated that Guidry’s 
case was still pending before the Supreme Court, when in fact it had recently denied 
certiorari. But that error “could not have affected the outcome of the case.” United States 
v. Lewis, 842 F.3d 467, 474 (7th Cir. 2016). Because Guidry could have challenged his 
guilty plea or indictment in his original appeal but failed to do so, these arguments 
were waived. See United States v. Husband, 312 F.3d 247, 251 (7th Cir. 2002). And in any 
event, we explicitly remanded Guidry’s case for reconsideration of specified conditions 
of supervised release, so “the district court [was] limited to correcting that error.” 
See United States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996).   
             
        Counsel recognizes that the scope of our remand would limit Guidry from 
raising his potential arguments, as well as any other that does not relate to the vacated 
conditions of supervised release. See Guidry, 817 F.3d at 1010. Further, the district judge 
No. 17‐3166                                                                            Page  3 
 
eliminated all the challenged conditions and did not impose any new ones, so there is 
not even an adverse ruling for Guidry to appeal. See Deposit Guar. Nat’l Bank v. Roper, 
445 U.S. 326, 333 (1980) (explaining that only a party “aggrieved by a judgment or order 
. . . may exercise the statutory right to appeal therefrom.”); see also 18 U.S.C. § 3742(a). 
         
        Last, counsel considers whether Guidry could argue that the judge erred by 
saying that imposing new conditions of supervised release was “best left for further 
consideration at such time as Defendant may become eligible for release” from prison. 
But a district judge may impose conditions of supervised release at that time, although 
we have said this approach has “drawbacks” under certain circumstances. See 
United States v. Orlando, 823 F.3d 1126, 1133 (7th Cir. 2016); 18 U.S.C. § 3583(e)(2). In any 
event, the issue would not yet be ripe for appellate review, as the judge merely 
speculated that the terms of supervised could be modified in the future. See United 
States v. Miller, 829 F.3d 519, 530 (7th Cir. 2016). Should the conditions later be changed 
or expanded, Guidry could challenge them at that time. See United States v. Neal, 810 
F.3d 512, 520 (7th Cir. 2016); 18 U.S.C. § 3583(e)(2). 
         
        We GRANT counsel’s motion to withdraw and DISMISS the appeal.